Case 2:20-cv-02062-PKH Document 19         Filed 02/18/21 Page 1 of 1 PageID #: 100




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION

WILLIAM FINGERHUT                                                          PLAINTIFF

v.                              No. 2:20-CV-02062

EBSCO INDUSTRIES, INC.                                                    DEFENDANT

                                    JUDGMENT

     Pursuant to the opinion and order entered in this case on this date, this matter is

DISMISSED WITH PREJUDICE.

     IT IS SO ADJUDGED this 18th day of February, 2021.


                                                     /s/P. K. Holmes, 
                                                     P.K. HOLMES, III
                                                     U.S. DISTRICT JUDGE
